      Case 3:12-cr-00234-DMS Document 48 Filed 08/25/20 PageID.263 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8
 9                            UNITED STATES DISTRICT COURT
10                          SOUTHERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,                           Case No.: 3:12-CR-234-DMS
13                                      Plaintiff,       ORDER DENYING REQUEST FOR
     v.                                                  HEARING WITHOUT PREJUDICE
14
15   CRAIG T. WACKT,                                     [ECF No. 46]
16                Defendant / Judgment Debtor.
17
18
19
20
21
22
23
24
           Before the Court is Craig T. Wackt’s Request for Hearing. ECF No. 46. Mr. Wackt
25
     requests a hearing in the district where he resides because he does not think the Government
26
     complied with the statutory requirements for the issuance of the Writ of Garnishment. Id.
27
     The Government opposes Mr. Wackt’s requests. ECF No. 47.
28

                                                     1
                                                                                  3:12-CR-234-DMS
      Case 3:12-cr-00234-DMS Document 48 Filed 08/25/20 PageID.264 Page 2 of 5



 1         I.     BACKGROUND
 2         On May 25, 2012, the Court sentenced Mr. Wackt to custody for 12 months and 1
 3   day, followed by 3 years of supervised release. ECF Nos. 27, 28. The Court also ordered
 4   Mr. Wackt to pay a $100.00 special assessment. Id. At the restitution hearing on
 5   July 6, 2012, the Court ordered Mr. Wackt to pay $323,254.00 in restitution. ECF Nos. 32,
 6   35. According to the Government, with $15,544.65 credited to the judgment debt and post-
 7   judgment interest at the rate of .18%, the total balance due was $312,876.48 as of
 8   August 7, 2020 (see ECF No. 44 at 4), and is currently $312,902.22 as of August 24, 2020
 9   (see ECF No. 47 at 2). As such, the Government took action to enforce the debt. On
10   August 7, 2020, the Court granted the Government’s application to issue a writ of
11   garnishment against Mr. Wackt’s property (here, disposable earnings) as payment for his
12   restitution obligation. ECF No. 44 at 2, 7.
13         On August 12, 2020, the Government served the Application for Writ of
14   Garnishment, the Writ of Garnishment; and the Clerk’s Notice of Post-Judgment
15   Garnishment and Instructions on Mr. Wackt and Republic Services (the garnishee). ECF
16   No. 45. On August 20, 2020, Mr. Wackt timely filed his request for a hearing. ECF No.
17   46. In his request, he alleges that the Government did not comply with a statutory
18   requirement for the issuance of the writ and requests a hearing in the district where he
19   resides. Id. The Government filed its opposition on August 24, 2020. ECF No. 47. This
20   Order follows.
21         II.    LEGAL STANDARD
22         The Federal Debt Collections Procedures Act (“FDCPA”) provides the exclusive
23   civil procedures for the Government to obtain satisfaction of a judgment in a criminal
24   proceeding that imposes a fine assessment, penalty, or restitution in favor of the United
25   States. 28 U.S.C. § 3001(a)(1). To collect a debt, the FDCPA authorizes the Government
26   to seek a writ of garnishment from the court. 28 U.S.C. § 3205. The FDCPA permits a
27   court to issue a writ of garnishment against certain property of a debtor, including
28   “nonexempt disposable earnings.” 28 U.S.C. § 3205(a). The FDCPA defines disposable

                                                   2
                                                                                3:12-CR-234-DMS
      Case 3:12-cr-00234-DMS Document 48 Filed 08/25/20 PageID.265 Page 3 of 5



 1   earnings as “earnings remaining after all deductions required by law have been withheld”
 2   and further defines “nonexempt disposable earnings” as “25 percent of disposable
 3   earnings.” 28 U.S.C. § 3002(9).
 4         Section 3205(b) states the general requirements for a Writ of Garnishment: the
 5   Government must properly apply for the writ, provide the proper form of the writ, serve a
 6   request for an Answer on defendant’s employer, and serve the writ on the judgment debtor,
 7   all in compliance with the statute. 28 U.S.C. § 3205(c)(3). Upon commencement of an
 8   action to recover restitution or fines under the FDCPA, the Government must prepare, and
 9   the Clerk of Court must issue, notice to the judgment debtor using the form set forth in
10   section 3202(b). The notice must include an explanation of the judgment debtor’s rights,
11   exemptions that may apply, and the procedures applicable if the judgment debtor disputes
12   the issuance of the writ. 28 U.S.C. § 3202(b).
13         Thereafter, the judgment debtor has two opportunities to object and obtain a hearing:
14   (1) he may move to quash the writ by requesting a hearing within 20 days of receiving the
15   notice, or (2) he may object to the garnishee’s answer and request a hearing within 20 days
16   of receipt of the garnishee’s answer. 28 U.S.C. § 3202(d); 28 U.S.C. § 3205(c)(5). Here,
17   no answer has been filed at this time, so the Court will only address the first opportunity
18   for hearing, as explained in section 3202(d). When a judgment debtor has requested a
19   hearing after receipt of the notice, the Court “shall hold a hearing … within 5 days after
20   receiving the request or as soon thereafter as possible.” 28 U.S.C. § 3202(d).
21         II.    DISCUSSION
22         Mr. Wackt filed his request for hearing and stated simply, pursuant to the form, that
23   “I do not think the Government complied with a statutory requirement for the issuance of
24   the Writ of Garnishment.” ECF No. 46 at 1. However, upon review of the record, the
25   Government seems to have complied with the statutory requirements. Compare ECF
26   No. 44 with 28 U.S.C. §§ 3202(b)–(c), 3205.
27         Although the FDCPA states that the court “shall hold a hearing” at the debtor’s
28   request, courts have denied a hearing when the debtor did not identify any deficiency in

                                                  3
                                                                                  3:12-CR-234-DMS
         Case 3:12-cr-00234-DMS Document 48 Filed 08/25/20 PageID.266 Page 4 of 5



 1   the Government’s compliance with the statutory requirements. See, e.g., United States v.
 2   Beebe, No. C18-78-TSZ, 2018 WL 571763, at *2 (W.D. Wash. Jan. 26, 2018) (denying
 3   request for hearing when debtor “failed to identify any deficiency in the Government’s
 4   compliance with the statutory requirements”); United States v. Marchand, No. 2:15-mc-
 5   3719-MHT-SRW, 2017 WL 2857722, at *2 (M.D. Ala. May 4, 2017) (denying request for
 6   hearing when the “[d]efendant’s only permissible objection under § 3202(d) is his claim
 7   that the government failed to comply with statutory requirements[ and], beyond his bare
 8   assertion that the government failed to file a notice of lien [], defendant does not specify
 9   which statutory requirements were not met.”); cf. United States v. Tripodis, No. 01-cr-109-
10   WSD, 2016 WL 5389142, at *2 (N.D. Ga. Sept. 27, 2016) (“A defendant is not entitled to
11   a hearing where he fails to show the Government did not comply with a statutory
12   requirement, or fails to present a colorable claimed exemption”).
13           The Court notes, and the Government acknowledges, that the form provided to Mr.
14   Wackt did not include an area for him to explain why he believes that the Government did
15   not comply with the statutory requirements.1 ECF No. 47 at 8 (referring to ECF No. 46).
16   Therefore, the Court will deny Mr. Wackt’s request without prejudice to allow him the
17   opportunity to provide the basis for his claims.
18           III.   CONCLUSION
19           As discussed above, the Court DENIES Mr. Wackt’s request for a hearing without
20   prejudice, and will provide him the opportunity to describe the basis for his claims.
21   Mr. Wackt IS ORDERED to file a Renewed Request for Hearing, providing a basis for
22   his claim that the Government did not comply with the statutory requirements and
23
24   1
       Mr. Wackt’s basis for his claim is important here because “courts have denied a hearing
25   … where the objection is plainly without merit, or where the objection was simply a matter
26   of statutory interpretation.” Beebe, 2018 WL 571763, at *2 (W.D. Wash. Jan. 26, 2018)
     (quoting United States v. Bruneau, No. CR-09-8098-1-PCT-FJM-LOA, 2013 WL
27   6409518, at *3 (D. Ariz. Oct. 23, 2013) (internal quotation marks omitted). Without more,
28   the Court cannot fully and completely analyze those points.


                                                  4
                                                                                  3:12-CR-234-DMS
         Case 3:12-cr-00234-DMS Document 48 Filed 08/25/20 PageID.267 Page 5 of 5



 1   supplemental information supporting his request to transfer the case to a district court in
 2   Illinois, no later than September 15, 2020. The Government’s opposition brief (or notice
 3   of non-opposition) must be filed no later than September 16, 2020.2
 4
 5           IT IS SO ORDERED.
 6   Dated: August 25, 2020
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
     2
      The Court notes, likely due to barriers in filing pro se via mail, that the instant motion
26   was received and dated August 20, 2020, but not entered by the Clerk’s Office until
27   August 21, 2020. See ECF No. 47. Thus, should Mr. Wackt’s timely Renewed Request for
     Hearing be entered by the Clerk’s Office after September 15, 2020, the Government shall
28   have 24 hours from the time of CM/ECF entry to oppose.

                                                  5
                                                                                  3:12-CR-234-DMS
